DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 12, 26, and 30 by the amendment submitted by the applicant(s) filed on September 09, 2022.  Claims 12 – 17, 19 – 22, 24, 26 – 31 and 33 – 34 are pending in this application.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on July 12, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 – 17, 19 – 22, 24, 26 – 31 and 33 – 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regard claims 12, 26 and 30, recite the limitation “a portion of the light is transmitted through the diffuser and through the window to propagate in a Lambertian manner” is considered new matter.  In the Applicant disclosure on paragraphs [0007 and 0048] disclose “the angular beam divergence of a VCSEL is typically 10-30 degrees full width half maximum (FWHM), whereas the output beam of a LED is Lambertian, filling the full hemisphere…” (see paragraph [0007]) and “The opening in the metal 712 on the bottom side of the VCSEL die can also serve to filter out the light which is spontaneously emitted, and which is emitted in a Lambertian pattern, and yet still allow the lasing light, which is emitted substantially perpendicular to the substrate to exit the chip…” (see paragraph [0048]).  The Applicant disclosure don’t disclose or teach or suggest “the light emitted from the window in a Lambertian manner”. The Applicant disclosure disclose the light from the VCSEL itself can be Lambertian, but not emitted from the window.  How the light is emitted from the window in a Lambertian manner?  What the applicant means when say “Lambertian manner”?  Appropriated correction is required. 
Claims 13 – 17, 19 – 22, 24 and 34 depend on claim 12, claims 27 – 29, depend on claim 26, and claims 31 and 33 depend on claim 30, are rejected since they inherit the lack of written description of the claims on which they depend.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 17, 19 – 22, 24, 26 – 31 and 33 – 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard claims 12, 26 and 30, recite the limitation “a portion of the light is transmitted through the diffuser and through the window to propagate in a Lambertian manner” is considered indefinite.  In the Applicant disclosure on paragraphs [0007 and 0048] disclose “the angular beam divergence of a VCSEL is typically 10-30 degrees full width half maximum (FWHM), whereas the output beam of a LED is Lambertian, filling the full hemisphere…” (see paragraph [0007]) and “The opening in the metal 712 on the bottom side of the VCSEL die can also serve to filter out the light which is spontaneously emitted, and which is emitted in a Lambertian pattern, and yet still allow the lasing light, which is emitted substantially perpendicular to the substrate to exit the chip…” (see paragraph [0048]).  The Applicant disclosure don’t disclose or teach or suggest “the light emitted from the window in a Lambertian manner”. The Applicant disclosure disclose the light from the VCSEL itself can be Lambertian, but not emitted from the window.  It seems that a true Lambertian surface is not just directing light at different angles, but is rather directing light uniformly at different angles.  Is not clear what the applicant means when say “Lambertian matter”. Is not clear how the light is emitted from the window in a Lambertian manner.  How the light is emitted from the window in a Lambertian manner?  What the applicant means when say “Lambertian manner”?  
For purpose of examination, the examiner interpreted as “the diffuser to be Lambertian”.  
Appropriated correction is required. 
Claims 13 – 17, 19 – 22, 24 and 34 depend on claim 12, claims 27 – 29, depend on claim 26, and claims 31 and 33 depend on claim 30, are rejected since they inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 – 14, 16 – 17, 19 – 22, 24, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 5835514, examiner submitted in the PTO-892 form, filed on April 30, 2020) in view of López-Hernández (US 6,867,929), further in view of Isaksson et al. (US 6,111,903, examiner submitted in the PTO-892 form, filed on March 16, 2021).


    PNG
    media_image1.png
    304
    387
    media_image1.png
    Greyscale


Regarding claim 12, Yuen disclose a low-profile VCSEL package (see Figure 4D, Character 105) comprising: 
a VCSEL device (see Figure 4D, Character 101 and column 18, line 15) the VCSEL device (see Figure 4D, Character 101) having a center point (see Figure 4D) and a top surface (see Figure 4D) and 
a photodiode (see Figure 4D, Character 111, the reference called “light sensor or detector”, column 8, line 33 and column 18, line 15), the photodiode (see Figure 4D, Character 111) having a center point (see Figure 4D), wherein the VCSEL device (see Figure 4D, Character 110) and the photodiode (see Figure 4D, Character 111) arranged on a submount (see Figure 4D, Character 103, the reference called “header”, column 7, line 32 and column 18, line 12) such that the center point of the VCSEL device (see Figure 4D) is separated from the center point of the photodiode (see Figure 4D) by a first distance (see Figure 4D); 
a window (see Figure 4D, Character 601 and column 18, line 12) configured and arranged to allow light emitted from the VCSEL (see Figure 4D, Characters 107 and 119, the reference called “radiated light beam” and “output light beam” and column 18, lines 17) to pass through the window (see Figure 4D, Character 601); 
a spacer (see Figure 4D, Character 106, the reference called “can” and column 18, line 12) arranged between the submount (see Figure 4D, Character 103) and the window (see Figure 4D, Character 601); and 
a diffuser (see Figure 4D, Character 603, the reference called “scattering portion”, column 18, lines 13 and 18 – 19) arranged on at least a part of the window (see Figure 4D, Character 601 and column 18, lines 12 – 13), the diffuser (see Figure 4D, Character 603) being arranged at a height of a second distance (see Figure 4D) above the top surface of the VCSEL device (see Figure 4D, Character 110);
wherein light emitted by the VCSEL travels:
	a portion of the light (see Figure 4D, character 119, the reference called “output light beam” and column 18, line 17) is transmitted through the diffuser (see Figure 4D, Character 603) and thought the window (see Figure 4D, Character 601)   and 
	a portion of the light (see Figure 4D, character 605, the reference called “scattered light” and column 18, line 16) is scattered by the diffuser (see Figure 4D, Character 603) back into the package (see Figure 4D, Character 105) and the photodiode (see Figure 4D, Character 111). 
Yuen discloses the claimed invention except for the second distance is less than the first distance.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the second distance is less than the first distance to the device of Yuen, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of first and second distance, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the second distance is less than the first distance] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the second distance is less than the first distance] or upon another variable recited in a claim, the Applicant must show that the chosen [the second distance is less than the first distance] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Yuen discloses the claimed invention except for a portion of the light is transmitted through the diffuser and thought the window to propagate in a Lambertian manner.  López-Hernández teaches a diffuser to be Lambertian.  However, it is well known in the art to apply and/or modify the diffuser to be Lambertian as discloses by López-Hernández in (see column 5, lines 20 -  31).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known diffuser to be Lambertian as suggested by López-Hernández to the device of Yuen, because the diffusers that are easiest to make, and consequently the least expensive, are Lambertian or quasi-Lambertian diffusers. The radiation impinging at a point of a diffuser of this type is diffused isotopically on one of the two hemispheres defined by the plane tangent to the diffuser at that point. If the diffuser works by reflection, then the radiation is diffused on the hemisphere that contains the direction of incidence on the diffuser. If the diffuser works by transmission, then the radiation is diffused on the other hemisphere. In general, it is difficult to achieve a highly efficient transmissive diffuser, since part of the radiation diffused is reflected. An efficient reflection diffuser is easier to achieve.



    PNG
    media_image2.png
    214
    290
    media_image2.png
    Greyscale


Yuen discloses the claimed invention except for a portion of light is repeatedly scattered and reflected within the diffuser parallel to a plane of the window.  Isaksson teaches a VCSEL (see Figure 3, Character 2), a photodiode (see Figure 3 Character 3), a glass plate (see Figure 3, Character 7) and ray (see Figure 3, Character 10), which the portion of light is repeatedly scattered and reflected parallel to a plane of the glass plate.  However, it is well known in the art to apply and/or modify a portion of light is repeatedly scattered and reflected within the diffuser parallel to a plane of the window as discloses by Isaksson in (see Figure 3, Abstract, Column 2, Lines 1 – 4 and 52 – 67, and Column 3, Lines 23 – 26).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a portion of light is repeatedly scattered and reflected within the diffuser parallel to a plane of the window as suggested by Isaksson to the device of Yuen, because permits a portion of the light to be tapped from the useful laser emission and coupled into the photodiode without impairing the properties of the device and provides a way of tapping of a portion of the laser light in a VCSEL for monitoring purposes without interfering with the operation of the laser.
Regarding claim 13, Yuen, López-Hernández and Isaksson, Yuen disclose a diffuser (see Figure 4D, Character 603), window (see Figure 4D, Character 601) and VCSEL device (see Figure 4D, Character 101). 
Yuen, López-Hernández and Isaksson discloses the claimed invention except for a diffuser is arranged on a portion of the window so as to be laterally offset from a central axis of light emitted from the VCSEL device. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a diffuser is arranged on a portion of the window so as to be laterally offset from a central axis of light emitted from the VCSEL device to provide the desired output light after is diffused, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 14, Yuen, López-Hernández and Isaksson, Yuen discloses the diffuser (see Figure 4D, Character 603) is arranged on the window (see Figure 4D, Character 601) so as to be aligned with a central axis of light emitted from the VCSEL device (see Figure 4D, Character 101). 

Regarding claim 16, Yuen, López-Hernández and Isaksson, Yuen disclose a VCSEL package (see Figure 4D, Character 105, Abstract and column 7, line 42) comprising: a VCSEL device (see Figure 4D, Character 101).
Yuen, López-Hernández and Isaksson disclosed the claimed invention except for an array of VCSEL devices.  Yuen in another embodiment discloses array of VCSELs devices (see Figure 6C and column 20, lines 39 – 42).  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the array of VCSELs devices to emit light at unique wavelengths and to produce the desired device.

Regarding claim 17, Yuen, López-Hernández and Isaksson, Yuen discloses the photodiode (see Figure 4D, Character 111) is arranged on the submount adjacent the VCSEL device (see Figure 4D, Character 101). 

Regarding claims 19 and 20, Yuen, López-Hernández and Isaksson disclosed the claimed invention except for the VCSEL package has a thickness of less than 3 mm or less than 2 mm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the VCSEL package has a thickness of less than 3 mm or less than 2 mm, to produce the desired laser dimension and compact system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of the VCSEL package thickness, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
            Note that the specification contains no disclosure of either the critical nature of the claimed [the VCSEL package has a thickness of less than 3 mm or less than 2 mm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the VCSEL package has a thickness of less than 3 mm or less than 2 mm] or upon another variable recited in a claim, the Applicant must show that the chosen [the VCSEL package has a thickness of less than 3 mm or less than 2 mm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 21, Yuen, López-Hernández and Isaksson, Yuen discloses the diffuser (see Figure 4D, Character 603) is placed on an inside surface of the window (see Figure 4D, Character 603 and column 18, lines 12 - 13).

Regarding claim 22, Yuen, López-Hernández and Isaksson, Yuen disclose a discrete VCSEL device (see Figure 4D, Character 101).

Regarding claim 24, Yuen, López-Hernández and Isaksson discloses the claimed invention except for the center point of the VCSEL device and the center point of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm and the diffuser includes a surface and wherein the surface is approximately 0.76 mm above the top surface of the VCSEL device.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm and the diffuser includes a surface and wherein the surface is approximately 0.76 mm above the top surface of the VCSEL device to controlling the intensities of the VCSEL and provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of distance between the center point of the VCSEL device, the center point of the photodiode and the diffuser distance above the top surface of the VCSEL, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
            Note that the specification contains no disclosure of either the critical nature of the claimed [a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm and the diffuser includes a surface and wherein the surface is approximately 0.76 mm above the top surface of the VCSEL device] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm and the diffuser includes a surface and wherein the surface is approximately 0.76 mm above the top surface of the VCSEL device] or upon another variable recited in a claim, the Applicant must show that the chosen [a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm and the diffuser includes a surface and wherein the surface is approximately 0.76 mm above the top surface of the VCSEL device] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 30 Yuen, López-Hernández and Isaksson, Yuen discloses a low-profile VCSEL package (see Figure 4D, Character 105) comprising: 
a VCSEL device (see Figure 4D, Character 101 and column 18, line 15) the VCSEL device (see Figure 4D, Character 101) having a center point (see Figure 4D) and a top surface (see Figure 4D) and 
a photodiode (see Figure 4D, Character 111, the reference called “light sensor or detector”, column 8, line 33 and column 18, line 15), the photodiode (see Figure 4D, Character 111) having a center point (see Figure 4D), wherein the VCSEL device (see Figure 4D, Character 110) and the photodiode (see Figure 4D, Character 111) arranged on a submount (see Figure 4D, Character 103, the reference called “header”, column 7, line 32 and column 18, line 12) such that the center point of the VCSEL device (see Figure 4D) is separated from the center point of the photodiode (see Figure 4D) by a first distance (see Figure 4D); 
a window (see Figure 4D, Character 601 and column 18, line 12) configured and arranged to allow light emitted from the VCSEL (see Figure 4D, Characters 107 and 119, the reference called “radiated light beam” and “output light beam” and column 18, lines 17) to pass through the window (see Figure 4D, Character 601); 
a spacer (see Figure 4D, Character 106, the reference called “can” and column 18, line 12) arranged between the submount (see Figure 4D, Character 103) and the window (see Figure 4D, Character 601); and 
 a diffuser (see Figure 4D, Character 603, the reference called “scattering portion”, column 18, lines 13 and 18 – 19) arranged at a height of a second distance (see Figure 4D) above the top surface of the VCSEL device (see Figure 4D, Character 110),
wherein light emitted by the VCSEL travels:
	a portion of the light (see Figure 4D, character 119, the reference called “output light beam” and column 18, line 17) is transmitted through the diffuser (see Figure 4D, Character 603) and thought the window (see Figure 4D, Character 601) and 
	a portion of the light (see Figure 4D, character 605, the reference called “scattered light” and column 18, line 16) is scattered by the diffuser (see Figure 4D, Character 603) back into the package (see Figure 4D, Character 105) and the photodiode (see Figure 4D, Character 111). 
Yuen discloses the claimed invention except for the second distance is less than the first distance.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the second distance is less than the first distance to the device of Yuen, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of first and second distance, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the second distance is less than the first distance] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the second distance is less than the first distance] or upon another variable recited in a claim, the Applicant must show that the chosen [the second distance is less than the first distance] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Yuen discloses the claimed invention except for a portion of the light is transmitted through the diffuser and thought the window to propagate in a Lambertian manner.  López-Hernández teaches a diffuser to be Lambertian.  However, it is well known in the art to apply and/or modify the diffuser to be Lambertian as discloses by López-Hernández in (see column 5, lines 20 -  31).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known diffuser to be Lambertian as suggested by López-Hernández to the device of Yuen, because the diffusers that are easiest to make, and consequently the least expensive, are Lambertian or quasi-Lambertian diffusers. The radiation impinging at a point of a diffuser of this type is diffused isotopically on one of the two hemispheres defined by the plane tangent to the diffuser at that point. If the diffuser works by reflection, then the radiation is diffused on the hemisphere that contains the direction of incidence on the diffuser. If the diffuser works by transmission, then the radiation is diffused on the other hemisphere. In general, it is difficult to achieve a highly efficient transmissive diffuser, since part of the radiation diffused is reflected. An efficient reflection diffuser is easier to achieve.
Yuen discloses the claimed invention except for a portion of light is repeatedly scattered and reflected within the diffuser parallel to a plane of the window.  Isaksson teaches a VCSEL (see Figure 1 and 3, Character 2), a photodiode (see Figure 3 Character 3), a glass plate (see Figure 3, Character 7) and ray (see Figure 3, Character 10), which the first portion of light is repeatedly scatter.  However, it is well known in the art to apply and/or modify a portion of light is repeatedly scattered and reflected within the diffuser parallel to a plane of the window as discloses by Isaksson in (see Figure 3, Abstract, Column 2, Lines 1 – 4 and 52 – 67, and Column 3, Lines 23 – 26).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a portion of light is repeatedly scattered and reflected within the diffuser parallel to a plane of the window as suggested by Isaksson to the device of Yuen, because permits a portion of the light to be tapped from the useful laser emission and coupled into the photodiode without impairing the properties of the device and provides a way of tapping of a portion of the laser light in a VCSEL for monitoring purposes without interfering with the operation of the laser.

Regarding claim 31, Yuen, López-Hernández and Isaksson, Yuen disclose a diffuser (see Figure 4D, Character 603), window (see Figure 4D, Character 601) and VCSEL device (see Figure 4D, Character 101). 
Yuen, López-Hernández and Isaksson discloses the claimed invention except for the diffuser is laterally off set from the VCSEL device. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the diffuser is off set from the VCSEL device to provide the desired output light after is diffused, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 33, Yuen, López-Hernández and Isaksson, Yuen disclose a VCSEL package (see Figure 4D, Character 105, Abstract and column 7, line 42) comprising: a VCSEL device (see Figure 4D, Character 101).
Yuen, López-Hernández and Isaksson disclosed the claimed invention except for an array of VCSEL devices.  Yuen in another embodiment discloses array of VCSELs devices (see Figure 6C and column 20, lines 39 – 42).  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the array of VCSELs devices to emit light at unique wavelengths and to produce the desired device.

Regarding claim 34, Yuen, López-Hernández and Isaksson discloses the claimed invention except for the second distance is less than half of the first distance.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the second distance is less than the first distance to the device of Yuen, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of first and second distance, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the second distance is less than half of the first distance] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the second distance is less than half of the first distance] or upon another variable recited in a claim, the Applicant must show that the chosen [the second distance is less than half of the first distance] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. Yuen et al. (US 5835514, examiner submitted in the PTO-892 form, filed on April 30, 2020) in view of López-Hernández (US 6,867,929), further in view of Isaksson et al. (US 6,111,903, examiner submitted in the PTO-892 form, filed on March 16, 2021), further in view of Kurtz et al. (US 2018/0104506, examiner submitted in the PTO-892 form, filed on April 30, 2020).


    PNG
    media_image3.png
    171
    486
    media_image3.png
    Greyscale


Regarding claim 15, Yuen, López-Hernández and Isaksson discloses the claimed invention except for the diffuser comprises a hollow shape with a central opening.   Kurtz teaches a ring-shaped diffuser (see Figure 7F, Character 147).  However, it is well known in the art to apply and/or modify the diffuser comprises a hollow shape with a central opening as discloses by Kurtz in (see Figure 7F, Character 147 and paragraph [0137]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the diffuser comprises a hollow shape with a central opening as suggested by Kurtz to the device of Yuen, López-Hernández and Isaksson, because to transform the light beam lets into a light beam with a well-distributed intensity profile  and provide the desired diffuser,  notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claims 26 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 5835514, examiner submitted in the PTO-892 form, filed on April 30, 2020) in view of López-Hernández (US 6,867,929), further in view of Isaksson et al. (US 6,111,903, examiner submitted in the PTO-892 form, filed on March 16, 2021), further in view of Wang (US 2018/0309967, examiner submitted in the PTO-892 form, filed on March 16, 2021).

Regarding claim 26, Yuen disclose a low-profile VCSEL package (see Figure 4D, Character 105) comprising:
a VCSEL device (see Figure 4D, Character 101 and column 18, line 15) the VCSEL device (see Figure 4D, Character 101) having a center point (see Figure 4D) and a top surface (see Figure 4D), and 
a photodiode (see Figure 4D, Character 111, the reference called “light sensor or detector”, column 8, line 33 and column 18, line 15), the photodiode (see Figure 4D, Character 111) having a center point (see Figure 4D), wherein the VCSEL device (see Figure 4D, Character 110) and the photodiode (see Figure 4D, Character 111) arranged on a submount (see Figure 4D, Character 103, the reference called “header”, column 7, line 32 and column 18, line 12) such that the center point of the VCSEL device (see Figure 4D) is separated from the center point of the photodiode (see Figure 4D) by a first distance (see Figure 4D);
a window (see Figure 4D, Character 601 and column 18, line 12) configured and arranged to allow light emitted from the VCSEL (see Figure 4D, Characters 107 and 119, the reference called “radiated light beam” and “output light beam” and column 18, lines 17) to pass through the window (see Figure 4D, Character 601); 
a spacer (see Figure 4D, Character 106, the reference called “can” and column 18, line 12) arranged between the submount (see Figure 4D, Character 103) and the window (see Figure 4D, Character 601); and 
 a diffuser (see Figure 4D, Character 603, the reference called “scattering portion”, column 18, lines 13 and 18 – 19) provided over at least a portion of the window (see Figure 4D, Character 601 and column 18, line 12), the diffuser (see Figure 4D, Character 603) being arranged at a height of a second distance (see Figure 4D) above the top surface of the VCSEL device (see Figure 4D, Character 110),
wherein light emitted by the VCSEL travels:
	a portion of the light (see Figure 4D, character 119, the reference called “output light beam” and column 18, line 17) is transmitted through the diffuser (see Figure 4D, Character 603) and thought the window (see Figure 4D, Character 601) and 
	a first minority portion of the light (see Figure 4D, character 605, the reference called “scattered light” and column 18, line 16) is scattered by the diffuser (see Figure 4D, Character 603) back into the package (see Figure 4D, Character 105) and the photodiode (see Figure 4D, Character 111). 
Yuen discloses the claimed invention except for the second distance is less than the first distance.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the second distance is less than the first distance to the device of Yuen, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of first and second distance, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the second distance is less than the first distance] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the second distance is less than the first distance] or upon another variable recited in a claim, the Applicant must show that the chosen [the second distance is less than the first distance] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Yuen discloses the claimed invention except for a portion of the light is transmitted through the diffuser and thought the window to propagate in a Lambertian manner.  López-Hernández teaches a diffuser to be Lambertian.  However, it is well known in the art to apply and/or modify the diffuser to be Lambertian as discloses by López-Hernández in (see column 5, lines 20 -  31).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known diffuser to be Lambertian as suggested by López-Hernández to the device of Yuen, because the diffusers that are easiest to make, and consequently the least expensive, are Lambertian or quasi-Lambertian diffusers. The radiation impinging at a point of a diffuser of this type is diffused isotopically on one of the two hemispheres defined by the plane tangent to the diffuser at that point. If the diffuser works by reflection, then the radiation is diffused on the hemisphere that contains the direction of incidence on the diffuser. If the diffuser works by transmission, then the radiation is diffused on the other hemisphere. In general, it is difficult to achieve a highly efficient transmissive diffuser, since part of the radiation diffused is reflected. An efficient reflection diffuser is easier to achieve.
Yuen discloses the claimed invention except for a first minority portion of the light is repeatedly scattered and reflected within the diffuser parallel to a plane of the window.  Isaksson teaches a VCSEL (see Figure 1 and 3, Character 2), a photodiode (see Figure 3 Character 3), a glass plate (see Figure 3, Character 7) and ray (see Figure 3, Character 10), which a first minority of light being repeatedly scattered and reflected parallel of a plane of the window.  However, it is well known in the art to apply and/or modify a first minority portion of the light is repeatedly scattered and reflected within the diffuser parallel to a plane of the window as discloses by Isaksson in (see Figure 3, Abstract, Column 2, Lines 1 – 4 and 52 – 67, and Column 3, Lines 23 – 26).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a first minority portion of the light is repeatedly scattered and reflected within the diffuser parallel to a plane of the window as suggested by Isaksson to the device of Yuen, because permits a portion of the light to be tapped from the useful laser emission and coupled into the photodiode without impairing the properties of the device and provides a way of tapping of a portion of the laser light in a VCSEL for monitoring purposes without interfering with the operation of the laser.
Yuen discloses the claimed invention except for a pseudo-random, non-periodic diffuser.  Wang teaches a pseudo-random, non-periodic diffuser.  However, it is well known in the art to apply and/or modify the pseudo-random, non-periodic diffuser as discloses by Wang in (see paragraph [0033]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a pseudo-random, non-periodic diffuser as suggested by Wang to the device of Yuen, because the result is the elimination of Moire, color over-angle, and precise angular beam control.

Regarding claim 27, Yuen, López-Hernández, Isaksson and Wang, Yuen discloses the diffuser (see Figure 4D, Character 603 and the non-periodic diffuser see claim 26 rejection) has a pattern etched thereon (This claims merely detail the methods of forming the device. The method of forming a device is not germane to the patentability of the device itself, therefore these limitations are not given patentable weight. At best these claims could be characterized as product-by-process claims, where the process limitations are not limiting, only the structure implied by the process. See MPEP 2113. Here, the structure implied by the process steps is merely the structure.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).  However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)).

Regarding claim 28, Yuen, López-Hernández, Isaksson and Wang, Yuen disclose a VCSEL package (see Figure 4D, Character 105, Abstract and column 7, line 42) comprising: a VCSEL device (see Figure 4D, Character 101).
Yuen, López-Hernández, Isaksson and Wang disclosed the claimed invention except for an array of VCSEL devices.  Yuen in another embodiment discloses array of VCSELs devices (see Figure 6C and column 20, lines 39 – 42).  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the array of VCSELs devices to emit light at unique wavelengths and to produce the desired device.

Regarding claim 29, Yuen, López-Hernández, Isaksson and Wang, Yuen the diffuser (see Figure 4D, Character 603 and the non-periodic diffuser see claim 26 rejection) completely covers an inside surface of the window (see Figure 4D, Character 603 and column 18, lines 12 - 13).

Response to Arguments
Applicant's arguments filed September 09, 2022 have been fully considered but they are not persuasive.  Applicant argument: “Yuen does not use a diffuser.  Instead, Yuen uses specular reflection.”  
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.  Yuen on Figure 4D disclose a scattering portion (Character 603, the reference called “scattering portion”, column 18, lines 13 and 18 – 19).  Definition of diffuse is scatter (see Merriam-Webster).  The scattering pattern is a diffuser.  Yuen does not disclose or suggested or use specular reflection. 

Applicant argument: “Yuen does not disclose an diffuser arranged on at least a part of the window”.
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.  Yuen on Figure 4D and column 18, lines 11 – 24, disclose an diffuser (603) arranged on at least a part of the window (601).  Definition of diffuse is scatter (see Merriam-Webster).  The scattering pattern is a diffuser.  
Applicant argument: “Yuen does not disclose a diffuser arranged on at least part of a window at a height of a second distance above the top surface of the VCSEL device, wherein the second distance is less than the first distance”.  
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.  Yuen on Figure 4D and column 18, lines 11 – 24, disclose a diffuser (603) arranged on at least part of a window (601) at a height of a second distance above the top surface of the VCSEL device (101). It would be obvious the second distance is less than the first distance in order to provide a compact device.  Yuen and Isaksson include a VCSEL and a photodiode wherein some portion of the light from the VCSEL is reflected back to the photodiode for such monitoring and they desire to monitor power of the VCSEL in different ways.  However, Isaksson teach a portion of the laser light is to be tapped inside the glass plate from the laser to the photodetector.  The tapped light is transferred from the VCSEL to the photodetector by the glass plate in a space apart from the VCSEL to the photodetector.  Perhaps, in order to allow the separation to be changed.  A portion of the light to be tapped from the useful laser emission and coupled into the photodiode without impairing the properties of the device and provides a way of tapping of a portion of the laser light in a VCSEL for monitoring purposes without interfering with the operation of the laser.  For the examiner, the tapped is to transfer light at a distance away between the VCSEL and the photodetector.  Yuen and Isaksson shown change distance is known, is a result of the prior art combination.


Applicant argument: “Yuen does not disclose light emitted by the VCSEL traveling in three manners: a portion of the light is transmitted through the diffuser and through the window to propagate in a Lambertian manner; a portion of the light is repeatedly scattered and reflected within the diffuser parallel to a plane of the window; and a portion of the light is scattered by the diffuser back into the package and to the photodiode”.
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.  Yuen on Figure 4D and column 18, lines 11 – 24 disclose a portion of the light (119, the reference called “output light beam”) is transmitted through the diffuser (603) and thought the window.  López-Hernández on column 5, lines 20 – 31 teaches a diffuser to be Lambertian.  It would be obvious because the diffusers that are easiest to make, and consequently the least expensive, are Lambertian or quasi-Lambertian diffusers. The radiation impinging at a point of a diffuser of this type is diffused isotopically on one of the two hemispheres defined by the plane tangent to the diffuser at that point. If the diffuser works by reflection, then the radiation is diffused on the hemisphere that contains the direction of incidence on the diffuser. If the diffuser works by transmission, then the radiation is diffused on the other hemisphere. In general, it is difficult to achieve a highly efficient transmissive diffuser, since part of the radiation diffused is reflected. An efficient reflection diffuser is easier to achieve.  Isaksson on Figure 3, Abstract, Column 2, Lines 1 – 4 and 52 – 67, and Column 3, Lines 23 – 26) teaches a VCSEL (2), a photodiode (3), a glass plate (7) and ray (10), which the portion of light is repeatedly scattered and reflected parallel to a plane of the glass plate.  It would be obvious because a portion of light is repeatedly scattered and reflected within the diffuser parallel to a plane of the window in order to permits a portion of the light to be tapped from the useful laser emission and coupled into the photodiode without impairing the properties of the device and provides a way of tapping of a portion of the laser light in a VCSEL for monitoring purposes without interfering with the operation of the laser.  Yuen, López-Hernández and Isaksson in combination teach or suggest the light emitted by the VCSEL traveling in three manners as are claimed. 

Applicant argument: “Isaksson does not cure the fundamental teaching deficiencies of Yuen. Isaksson teaches an optical source with monitor. More specifically, Isaksson teaches a VCSEL device and a photodiode. An optical emission device including a VCSEL, a window, and a photodiode. The VCSEL and photodiode are supported by a pedestal. The entire space between the pedestal and the window is filled with filler glue. Light dispersants, specifically small SiO2 spheres, are provided within the filler glue to scatter some portion of light. The amount of light scattered depends on the amount of SiO2 powder present.
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.   Yuen and Isaksson include a VCSEL and a photodiode wherein some portion of the light from the VCSEL is reflected back to the photodiode for such monitoring and they desire to monitor power of the VCSEL in different ways.  However, Isaksson teach a portion of the laser light is to be tapped inside the glass plate from the laser to the photodetector.  The tapped light is transferred from the VCSEL to the photodetector by the glass plate in a space apart from the VCSEL to the photodetector.  Perhaps, in order to allow the separation to be changed.  A portion of the light to be tapped from the useful laser emission and coupled into the photodiode without impairing the properties of the device and provides a way of tapping of a portion of the laser light in a VCSEL for monitoring purposes without interfering with the operation of the laser.  For the examiner, the tapped is to transfer light at a distance away between the VCSEL and the photodetector.  Yuen and Isaksson shown change distance is known, is a result of the prior art combination. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


      /Delma R Fordé/Examiner, Art Unit 2828    

/TOD T VAN ROY/           Primary Examiner, Art Unit 2828